DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites “upper” for the location of a surface, but, since the claim does not define the "upper” side, and the specification does not provide a standard for ascertaining the upper side, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
For the purpose of the examination of the claim, the Examiner will interpret the claim by referring “upper” side as the side closer to the image.
Regarding claim 5, claim 5 recites “the vertex of an optical axis”, since the claim does not define the “the vertex of an optical axis”, and the specification does not provide a standard for ascertaining the vertex of an optical axis, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 2-9 inherit the indefiniteness of the claim from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-9 (as best understood) are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sano (WO 2012008357 A1 which English version: US PGPUB 2013/0120858 A1, references recited below are from the English version, all of record).

    PNG
    media_image1.png
    565
    443
    media_image1.png
    Greyscale

Regarding claim 1, Sano teaches a high resolution optical system (Fig. 15, [0001], claim 1) comprising, sequentially from an object side (left side of L1 in Fig. 15):
a first lens having a positive refractive power and an object-side surface convex toward the object side (L1, claim 1, Lines 5-6);a second lens having a negative refractive power and an upwardly concave upper surface (L2, claim 1, Lines 7-8);a third lens having a positive refractive power (L3, claim 1, Line 9);a fourth lens having a negative refractive power (L4, claim 1 Line 10);a fifth lens having a positive refractive power and an upwardly convex upper surface (L5, claim 1, Lines 11-12); anda six lens having a negative refractive power and an upwardly concave upper surface (L6, claim 1, Lines 13-14).
Regarding claim 2, Sano further teaches an aperture stop is disposed in front of the first lens or between the first lens and the second lens (S between L1 and L2).
Regarding claim 3, Sano further teaches the optical system satisfies the following Conditional Expression with respect to conditions of optical power: [Conditional Expression] |f4/f| > 2.5 here, f4 represents a focal length of the fourth lens, and f represents a focal length of the entire optical system (Fig. 15, Example 8: [0112]-[0113], f4=-27.821mm, f=4.73mm, |f4/f|=5.88).
Regarding claim 4, Sano further teaches the optical system satisfies the following Conditional Expression with respect to conditions of correction of chromatic aberration:[Conditional Expression] V1-V4<40 here, V1 represents an Abbe number of the first 
Regarding claim 5, Sano further teaches the optical system satisfies the following Conditional Expression with respect to conditions of the shape of the fourth lens: [Conditional Expression] 0.5<OAL / f<2.0 here, OAL represents a distance from the vertex of an optical axis to an upper surface of the first lens, and f represents a focal length of the entire optical system (as best understood: OAL represents a distance from the object side surface of the first lens to the image surface along an optical axis) ((Fig. 15, Example 8: [0112]-[0113], OAL=6.43mm (from Surface 1 to Surface 16)+ 0.45mm (back focus)=6.88mm, f=4.73mm, OAL/f=1.36).
Regarding claim 6, Sano further teaches the optical system satisfies the following Conditional Expression with respect to conditions of chromatic aberration:[Conditional Expression] V2<30 here, V2 represents an Abbe number of the second lens (claim 1: vd2≤30).
Regarding claim 7, Sano further teaches the first to sixth lenses are formed of plastic lenses (claim 5).
Regarding claim 8, Sano further teaches at least one or both surfaces of the first to sixth lenses are formed as aspherical surfaces ([0094], “ * ” represents aspherical, Example 8 [0112]).
Regarding claim 9, Sano further teaches an optical filter consisting of a cover glass coated with an infrared cut filter for blocking excessive infrared rays included in light introduced from the outside between the six lens and an image surface (F in Fig. 15, [0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234